 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                          No. 2:14-CV-2234-MCE-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual and antitrust claims. Pending before the court is plaintiff’s motion to resolve
21   a dispute concerning an appropriate protective order. The matter was heard before the
22   undersigned in Redding, California, on November 14, 2018, at 10:00 a.m. Jamie Miller, Esq.,
23   appeared telephonically for plaintiffs. Catherine Simonsen, Esq., appeared telephonically for
24   defendant Walmart, Inc. Zachary Page, Esq., appeared telephonically for defendant American
25   International Industries, Inc. After considering arguments from counsel, the matter was
26   submitted.
27   ///
28   ///
                                                        1
 1                  The parties have agreed generally to the terms of a protective order, but disagree

 2   on whether the protective order should include a provision limiting disclosure of certain highly

 3   confidential information to attorneys’ eyes only (AEO provision). Specifically, the proposed

 4   AEO provision would apply to disclosure of documents reflecting corporate trade secrets,

 5   nonpublic research and development data, pricing formulae, inventory management programs,

 6   confidential business information not generally known to the public, and customer-related

 7   protected data. Having considered the parties’ arguments, the court finds inclusion of an AEO

 8   provision in this case is not warranted because defendants have not established prejudice absent

 9   such a provision, whereas plaintiffs have established prejudice were such a provision in place

10   given Ms. Stiles’ unique knowledge necessary to prosecution of her case. Moreover, it appears

11   Ms. Stiles has limited funds and will be unable to hire experts to evaluate the evidence on her

12   behalf.

13                  Accordingly, IT IS HEREBY ORDERED that:

14                  1.     Plaintiff’s motion for an order striking an AEO provision (Doc. 165) is

15   granted;

16                  2.     Plaintiff shall submit to the court no later than close of business on

17   November 27, 2018, a stipulated proposed protective order absent an AEO provision; and

18                  3.     Defendants shall serve responses, including requested documents, to all

19   outstanding discovery requests on or before December 7, 2018. The subject discovery responses

20   by Defendants shall be without objection.
21

22

23   Dated: November 19, 2018
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       2
